Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
September 21, 2015, by and among TransEnterix, Inc., a Delaware corporation (the
“Company”), and SOFAR, S.p.A. (“SOFAR”)

RECITALS

WHEREAS, the Company and SOFAR are parties to a certain Membership Interest
Purchase Agreement (the “Purchase Agreement”) pursuant to which a wholly owned
subsidiary of the Company will purchase from SOFAR the membership interests of a
separate entity to which SOFAR conferred its medical robotic division related to
its advanced robotic system for minimally invasive laparoscopic surgery known as
TELELAP ALF-X;

WHEREAS, SOFAR has received shares of Common Stock of the Company and certain
cash payments in connection with the acquisition by the Company of the
membership interests under the Purchase Agreement; and

WHEREAS, the Company and SOFAR have mutually agreed that, in connection with
SOFAR’s ownership of shares of Common Stock of the Company, SOFAR would be
granted certain registration rights with respect to the shares of Common Stock
owned by SOFAR.

NOW, THEREFORE, the parties to this Agreement further agree as follows:

1. Definitions. For purposes of this Agreement:

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.

1.3 “Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.



--------------------------------------------------------------------------------

1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.5 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

1.6 “Investor” means SOFAR and any Permitted Transferee of SOFAR (as defined in
the Lock-Up Agreement) who executes a joinder to the Lock-Up Agreement.

1.7 “Lock-Up Agreement” means that certain agreement between the Company and
SOFAR, dated as of the date hereof, that sets forth the restrictions on
transferability of the Registrable Securities for designated periods.

1.8 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.9 “Registrable Securities” means (i) the Common Stock held by an Investor; and
(ii) any Common Stock issued as (or issuable upon the conversion or exercise of
any warrant, right, or other security that is issued as) a dividend or other
distribution or stock split with respect to the shares referenced in clause
(i) above, and securities issued in connection with a recapitalization, merger,
consolidation or other reorganization in exchange for or in replacement of the
shares referenced in clause (i) above; excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Section 3.1, and
excluding for purposes of Section 2 any shares for which registration rights
have terminated pursuant to Section 2.9 of this Agreement. For clarity, no stock
options, warrants or other derivative securities, other than Common Stock issued
as a dividend are Registrable Securities for purposes of this Agreement.

1.10 “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Section 2.8(b) hereof.

1.11 “SEC” means the U.S. Securities and Exchange Commission.

1.12 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

1.13 “SEC Rule 415” means Rule 415 promulgated by the SEC under the Securities
Act.

1.14 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.15 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Investor.

 

2



--------------------------------------------------------------------------------

2. Registration Rights.

2.1 Registration.

(a) As soon as reasonably practicable, but in no event later than ten days after
the availability of the audited financial statements of VULCANOS S.R.L. required
by applicable provisions of the Securities Act (the “Filing Date”), the Company
shall file a registration statement covering the resale of the Registrable
Securities with the SEC for an offering to be made on a continuous basis
pursuant to SEC Rule 415, or if SEC Rule 415 is not available for offers and
sales of the Registrable Securities, by such other means of distribution of
Registrable Securities as the Investors of the Registrable Securities may
reasonably specify (the “Initial Registration Statement”). The Initial
Registration Statement shall be on Form S-3 (except if the Company is ineligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be such other appropriate form) and the Company shall
use its reasonable efforts to cause the Initial Registration Statement to be
declared effective as soon as practicable. In the event the SEC informs the
Company that all of the Registrable Securities cannot, as a result of the
application of SEC Rule 415, be registered for resale as a secondary offering on
a single registration statement, the Company agrees to promptly (i) inform each
of the Investors thereof, (ii) use its reasonable efforts to file amendments to
the Initial Registration Statement as required by the SEC and/or (iii) withdraw
the Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or, if
the Company is ineligible to register for resale the Registrable Securities on
Form S-3, such other form available to register for resale the Registrable
Securities as a secondary offering. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (ii) or (iii) above, the Company will use its reasonable
efforts to file with the SEC, as promptly as allowed by the SEC, one or more
registration statements on Form S-3 or, if the Company is ineligible to register
for resale the Registrable Securities on Form S-3, such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement. Notwithstanding any other provision of this Agreement,
if the SEC limits the number of Registrable Securities permitted to be
registered on a particular registration statement, any required cutback of
Registrable Securities shall be applied to the Investors pro rata in accordance
with the number of such Registrable Securities sought to be included in such
registration statement (and in the case of a subsequent transfer, the initial
Investor’s transferee) relative to the aggregate amount of all Registrable
Securities. If a prospectus supplement will be used in connection with the
marketing of an underwritten offering from a registration statement filed
pursuant to this Section 2.1(a), the Company shall afford the managing
underwriter the opportunity to comment and request inclusion of information that
the managing underwriter reasonably determines is of material importance to the
success of such underwritten offering, and the Company shall use its
commercially reasonable efforts to include such information in the prospectus.

(b) Notwithstanding the foregoing obligations, if the Company furnishes to
Investors a certificate signed by the Company’s chief executive officer (the
“CEO Certificate”) stating that in the good faith judgment of the Company’s
Board of Directors it would be materially detrimental to the Company and its
stockholders for such registration

 

3



--------------------------------------------------------------------------------

statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act; provided, that for purposes of this clause (iii) the CEO Certificate shall
be accompanied by a letter from counsel regarding the compliance issue, then the
Company shall have the right to defer taking action with respect to such filing;
provided, however, that the Company may not invoke this right and the right
described in the last sentence of Section 2.2(a) more than twice in any twelve
(12) month period and the aggregate time of deferral in any twelve (12) month
period shall not be more than ninety (90) days. Upon disclosure of such
information or the termination of such transaction, the Company shall provide
prompt notice to the Investors and shall promptly take all such action as is
required to permit the sale of Registrable Securities pursuant to an effective
registration statement.

2.2 Underwriting Requirements.

(a) If, pursuant to Section 2.1(a), the selling Investors intend to distribute
the Registrable Securities by means of an underwriting, they shall so advise the
Company at least 30 days prior to the anticipated pricing date of such
underwritten offering. In this instance, the underwriter will be selected by the
selling Investors, subject to the approval of the Company, which approval shall
not be unreasonably withheld, delayed or conditioned. In such event, the right
of any Investor to include such Investor’s Registrable Securities in such
registration shall be conditioned upon such Investor’s participation in such
underwriting and the inclusion of such Investor’s Registrable Securities in the
underwriting to the extent provided herein. All Investors proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 2.3(e)) enter into an underwriting agreement in
customary form with the underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 2.2, if the Company and
underwriters together advise the selling Investors in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Investors of Registrable Securities in proportion
(as nearly as practicable) to the number of Registrable Securities owned by each
Investor, or in such other proportion as shall mutually be agreed to by all such
selling Investors; provided, however, that the number of Registrable Securities
held by the Investors to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
Notwithstanding the foregoing obligations, if the Company furnishes to Investors
a CEO Certificate stating that in the good faith judgment of the Company’s Board
of Directors it would be materially detrimental to the Company and its
stockholders for such underwritten offering to be conducted because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; (iii) occur to close in time to
an underwritten primary offering conducted by the Company with which such
underwritten offering would materially interfere; or (iv) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, that for purposes of this clause (iii) the CEO Certificate shall be

 

4



--------------------------------------------------------------------------------

accompanied by a letter from counsel regarding the compliance issue, then the
Company shall have the right to defer taking action with respect to such filing;
provided, however, that the Company may not invoke this right and the right
described in the last sentence of Section 2.1(b) more than twice in any twelve
(12) month period and the aggregate time of deferral in any twelve (12) month
period shall not be more than ninety (90) days. Upon disclosure of such
information, the termination of such transaction or the closing of the sale to
the underwriters as described in the foregoing sentence, the Company shall
provide prompt notice to the Investors and shall promptly take all such action
as is required to permit the sale of Registrable Securities pursuant to an
effective registration statement.

2.3 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall:

(a) prepare and file with the SEC one or more registration statements in
accordance with Section 2.1(a) with respect to such Registrable Securities and
use its commercially reasonable efforts to cause such registration statement(s)
to become effective and keep such registration statement(s) effective until all
of such Registrable Securities are eligible to be sold without restriction under
SEC Rule 144 within any 90-day period;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement(s), and the prospectus used in connection with such
registration statement(s), as may be necessary to comply with the Securities Act
in order to enable the disposition of all securities covered by such
registration statement(s);

(c) furnish to each Investor (i) as far in advance as reasonably practicable
before filing any registration statement contemplated by this Agreement or any
supplement or amendment thereto, copies of reasonably complete drafts of all
such documents proposed to be filed, and provide each such Investor five
Business Days to object to any information pertaining to such Investor and its
plan of distribution that is contained therein and make the corrections
reasonably requested by such Investor with respect to such information prior to
filing such registration statement or supplement or amendment.

(d) furnish to the selling Investors such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Investors may reasonably request in order to facilitate
their disposition of their Registrable Securities;

(e) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement(s) under such other securities
or blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Investors; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

(f) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

5



--------------------------------------------------------------------------------

(g) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement(s) to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(i) provide to each selling Investor, the underwriters and their respective
representatives, if requested, the opportunity to conduct a reasonable inquiry
of the Company’s financial and other records during normal business hours
regarding information which such Investor may reasonably request in order to
fulfill any due diligence obligation on its part, provided, that, the Company
shall not be required to provide, and shall not provide, any selling Investor or
its representatives with material, non-public information unless such Investor
or representative agrees to receive such information and enters into a written
confidentiality agreement with the Company in a form reasonably acceptable to
the Company;

(j) notify each selling Investor, promptly after the Company receives notice
thereof, of the time when such registration statement(s) have been declared
effective or a supplement to any prospectus forming a part of such registration
statement(s) has been filed;

(k) after such registration statements become effective, notify each selling
Investor of any request by the SEC that the Company amend or supplement such
registration statements or prospectus;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by each registration statement not later than the effective date of such
registration statement; and

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Investors or the underwriters, if any, in order to
expedite or facilitate the disposition of such Registrable Securities.

2.4 Obligations of the Investors.

(a) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of such Investor’s Registrable Securities.

(b) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Investors, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not

 

6



--------------------------------------------------------------------------------

misleading, each Investor will forthwith discontinue disposition of Registrable
Securities pursuant to a registration statement contemplated by Section 2.1
until its receipt of copies of the supplemented or amended prospectus from the
Company and, if so directed by the Company, each Investor shall deliver to the
Company all copies, other than permanent file copies then in such Investor’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

(c) Each Investor shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to a registration statement contemplated by
Section 2.1 to the extent that the Board of Directors of the Company determines
in good faith that the sale of Registrable Securities under any such
registration statement would be reasonably likely to cause a violation of the
Securities Act or Exchange Act.

(d) Each Investor hereby covenants with the Company (i) not to make any sale of
the Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least five business days prior to the date on which the
Investor first offers to sell any such Registrable Securities.

2.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees (including the fees for and expenses of any
special audits or “cold comfort” letters required by the Investors (if the
offering requires the Company to prepare a prospectus supplement or amendment to
the Registration Statement) or the underwriters; and fees and disbursements of
counsel for the Company shall be borne and paid by the Company. All Selling
Expenses relating to Registrable Securities registered pursuant to this
Section 2 shall be borne and paid by the Investors pro rata on the basis of the
number of Registrable Securities registered on their behalf.

2.6 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Investor, each Person controlling such Investor within the meaning
of Section 15 of the Securities Act, each officer, director and securityholder
of such Investor, and any underwriter (as defined in the Securities Act) for
each such Investor, against any Damages, and the Company will pay to each such
Investor, controlling Person or underwriter any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.6(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld; provided further, that the
Company shall not be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any such Investor
controlling Person, or underwriter expressly for use in connection with such
registration.

 

7



--------------------------------------------------------------------------------

(b) To the extent permitted by law, each selling Investor, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of Section 15 of
the Securities Act, any underwriter (as defined in the Securities Act), any
other Investor selling securities in such registration statement, and any
controlling Person of any such underwriter or other Investor, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of such selling Investor expressly
for use in connection with such registration; and each such selling Investor
will pay to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.6(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Investor, which consent shall not be unreasonably withheld; and provided further
that in no event shall the aggregate amounts payable by any Investor by way of
indemnity or contribution under Sections 2.6(b) and 2.6(d) exceed the proceeds
from the offering received by such Investor (net of any Selling Expenses paid by
such Investor), except in the case of fraud or willful misconduct by such
Investor.

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.6, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.6, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.6.

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.6 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent

 

8



--------------------------------------------------------------------------------

jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Section 2.6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any party hereto for which indemnification is provided under this
Section 2.6, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case, (x) no Investor will be required to contribute any
amount in excess of the public offering price of all such Registrable Securities
offered and sold by such Investor pursuant to such registration statement, and
(y) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; and provided
further that in no event shall an Investor’s liability pursuant to this
Section 2.6(d), when combined with the amounts paid or payable by such Investor
pursuant to Section 2.6(b), exceed the proceeds from the offering received by
such Investor (net of any Selling Expenses paid by such Investor), except in the
case of willful misconduct or fraud by such Investor.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Investors under this Section 2.6 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

2.7 Reports Under Exchange Act. With a view to making available to the Investors
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit an Investor to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, so long
as the Investors still own Registrable Securities, the Company shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

(c) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (ii) such other information as may be reasonably requested in
availing any Investor of any rule or regulation of the SEC that permits the
selling of any such securities without registration.

 

9



--------------------------------------------------------------------------------

2.8 Restrictions on Transfer.

(a) The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement and the Lock-Up
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act and the agreements of the parties with respect
to transferability of the Registrable Securities. A transferring Investor will
cause any proposed purchaser, pledgee, or transferee of the Common Stock and the
Registrable Securities held by such Investor to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement and the Lock-Up Agreement.

(b) Each certificate or instrument representing (i) the Registrable Securities,
and (ii) any other securities issued in respect of the securities referenced in
clause (i), upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Section 2.8(c)) be stamped or otherwise imprinted with a legend
substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

The Investors consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.8. The
Company shall cause the transfer agent to remove the legend that relates to the
Lock-Up Agreement, and remove any stop order instructions that relate to the
Lock-Up Agreement restrictions, in accordance with the terms of the Lock-Up
Agreement. With respect to the Securities Act legend, the Company shall promptly
remove the legend upon receipt of an opinion of counsel that the shares can be
sold by the Investor as a non-affiliate, and will remove the legend from the
certificate representing Registrable Securities sold in any public

 

10



--------------------------------------------------------------------------------

offering prior to the closing of that offering, and with an opinion of counsel
if the Registrable Securities are sold in a private placement prior to
achievement of non-affiliate status by the Investor.

(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities in accordance with the Lock-Up Agreement, unless there is in effect a
registration statement under the Securities Act covering the proposed
transaction, the Investor thereof shall give notice to the Company of such
Investor’s intention to effect such sale, pledge, or transfer. Each such notice
shall describe the manner and circumstances of the proposed sale, pledge, or
transfer in sufficient detail and, if reasonably requested by the Company, shall
be accompanied at such Investor’s expense by either (i) a written opinion of
legal counsel who shall, and whose legal opinion shall, be reasonably
satisfactory to the Company, addressed to the Company, to the effect that the
proposed transaction may be effected without registration under the Securities
Act; (ii) a “no action” letter from the SEC to the effect that the proposed
sale, pledge, or transfer of such Restricted Securities without registration
will not result in a recommendation by the staff of the SEC that action be taken
with respect thereto; or (iii) any other evidence reasonably satisfactory to
counsel to the Company to the effect that the proposed sale, pledge, or transfer
of the Restricted Securities may be effected without registration under the
Securities Act, whereupon the Investor of such Restricted Securities shall be
entitled to sell, pledge, or transfer such Restricted Securities in accordance
with the terms of the notice given by the Investor to the Company. The Company
will not require such a legal opinion or “no action” letter in any transaction
in which such Investor distributes Restricted Securities to an Affiliate of such
Investor for no consideration; provided, that each transferee agrees in writing
to be subject to the terms of this Section 2.8. Each certificate or instrument
evidencing the Restricted Securities transferred as above provided shall bear,
except if such transfer is made pursuant to SEC Rule 144, the appropriate
restrictive legend set forth in Section 2.8(b), except that such certificate
shall not bear such restrictive legend if, in the opinion of counsel for such
Investor and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

2.9 Termination of Registration Rights. The obligation of the Company to
register an Investor’s Registrable Securities pursuant to Section 2.1 shall
terminate with respect to such Investor when all of such Investor’s Registrable
Securities are eligible to be sold without restriction under SEC Rule 144 within
any 90-day period.

3. Miscellaneous.

3.1 Successors and Assigns. The rights under this Agreement may be assigned by
an Investor to (i) any Affiliate of such Investor to whom Registrable Securities
are transferred and (ii) to any third party acquiring at least 5,000,000 shares
of Registrable Securities in a private placement transaction; provided, however,
that if registration rights are assigned to a third party purchaser, such third
party purchaser shall have the right, a maximum of two (2) times in any twelve
month rolling period, to exercise the rights with respect to an underwritten
offering under Section 2.2, thereby requiring the Company to perform its
obligations under Section 2.3, subject to the rights of the Company to delay
such performance as set forth in Section 2.2, and provided, further that the
subsequent assignment of the registration rights under

 

11



--------------------------------------------------------------------------------

this Section 3.1 can only be further assigned by such third party purchaser to
any subsequent purchaser of the Registrable Securities if at least 5,000,000
shares of Registrable Securities are subsequently sold in a private placement
transaction, and may not be otherwise assigned without the prior written consent
of the Company. For the avoidance of doubt, any Registrable Securities acquired
by a third party to which registration rights under this Agreement are assigned
will be listed for resale by such Investor by the Company on the Registration
Statement and can be subsequently resold in market-based transactions under the
effective Registration Statement if no Company obligations are required. Any
assignment of the rights under this Agreement by an Investor to a transferee
shall be accompanied by an assignment of all related obligations under this
Agreement and any transferee shall agree in a written instrument delivered to
the Company to be bound by and subject to the terms and conditions of this
Agreement, including this Section 3.1. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

3.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware excluding that body of law
pertaining to conflict of law.

3.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or electronic mail (including pdf or any
electronic signature) and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

3.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Section 3.5.

 

12



--------------------------------------------------------------------------------

If notice is given to the Company, a copy shall also be sent to:

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103-7599

Attn: Mary J. Mullany

email: mullany@ballardspahr.com

3.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided, that the Company may in its sole
discretion waive compliance with Section 2.8(c); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived with respect to any Investor without the written consent of
such Investor, unless such amendment, termination, or waiver applies to all
Investors in the same fashion. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

3.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

3.8 Entire Agreement. This Agreement, along with the Purchase Agreement and the
other documents contemplated thereby and referenced therein, constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.

3.9 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such non-breaching or non-defaulting party, nor shall it be construed
to be a waiver of or acquiescence to any such breach or default, or to any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

3.10 Recapitalization, Exchanges, etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all securities of the Company or any successor, assign
or acquirer of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

 

13



--------------------------------------------------------------------------------

3.11 Specific Performance. Damages in the event of breach of this Agreement by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each such Person, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives any and all defenses it may have on the ground
of lack of jurisdiction or competence of the court to grant such an injunction
or other equitable relief. The existence of this right will not preclude any
such Person from pursuing any other rights and remedies at law or in equity
which such Person may have.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMPANY: TRANSENTERIX, INC. By:  

/s/ Todd M. Pope

Name:   Todd M. Pope Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

INVESTORS: SOFAR, S.p.A. By:  

/s/ Andrea Biffi

Name:   Andrea Biffi Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

INVESTORS

 

Investor

   Number of Shares      Date Acquired     

Comments

SOFAR, S.p.A.

Via Firenze 40

20060 Trezzano Rosa (MI), Italy

Attn: Andrea Biffi

     15,543,413         September 21, 2015      